Title: From James Madison to John Rodney, 1 January 1817
From: Madison, James
To: Rodney, John



JAMES MADISON,
January 1, 1817

PRESIDENT OF THE UNITED STATES OF AMERICA:
To all who shall see these presents, Greeting:
Know ye, That reposing special Trust and Confidence in the Patriotism, Valour, Fidelity, and Abilities of John Rodney, I do appoint him a Midshipman in the Navy of the United States:
He is therefore carefully and diligently to discharge the duties of a Midshipman by doing and performing all manner of things thereunto belonging.  And I do strictly charge and require all officers, seamen and others, under his command, to be obedient to his orders as a Midshipman. And he is to observe and follow such orders and directions from time to time, as he shall receive from me, or the future President of the United States of America, or his superior officer set over him, according to the Rules and Discipline of the Navy.  This WARRANT to continue in force during the pleasure of the President of the United States for the time being.  
GIVEN under my hand at the city of Washington, this First day of January in the year of our Lord one thousand eight hundred and seventeen and in the Forty-first year of the independence of the United States.  By the President. 

James Madison


Registered,
Wm.: Blagrove
 B W Crowninshield

